Citation Nr: 1444429	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-14 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa

THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder higher than 50 percent before May 7, 2013.

2.  Entitlement to an initial rating for posttraumatic stress disorder higher than 70 percent from May 7, 2013.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1994 to February 1995 and from June 1997 to May 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

During the course of the appeal, the RO assigned a temporary total rating for hospitalization for posttraumatic stress disorder in November 2010, and at the termination of the temporary total rating, the RO continued the 50 percent rating until May 7, 2013, when then rating was increased to 70 percent.  The RO also assigned a temporary total rating for hospitalization for posttraumatic stress disorder in October 2013, and at the termination of the temporary total rating, the RO continued the 70 percent rating.  

In April 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In a rating decision in May 2014, the RO granted a total disability rating from May 7, 2013.  The Veteran has the remainder on the one-year period from the date of the notice of the rating decision to file a notice of disagreement with the assigned effective date. 







FINDING OF FACT

From the effective date of service connection and currently, except for the periods of hospitalizations in November 2010 and in October 2013, posttraumatic stress has been manifested by symptoms that equate to occupational and social impairment with deficiencies in most areas, but total occupational and social impairment is not shown.


CONCLUSION OF LAW

From the effective date of service connection and currently, except for the periods of hospitalizations in November 2010 and in October 2013, the criteria for an initial rating of 70 percent for posttraumatic stress disorder have been met; the criteria for an initial rating higher than 70 percent for posttraumatic stress disorder at any time during the appeal period have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  








Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 86 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in April 2009, on the underlying claim of service connection, which complied with the VCAA requirements.  




Where, as here, service connection has been granted and the initial ratings have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the initial ratings does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for initial higher ratings for posttraumatic stress disorder, following the initial grant of service connection.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service records, VA records, and private medical records. 

The Veteran was afforded VA examinations in 2009, in 2010, and in 2014.  As the examination reports are based on review of the Veteran's history and described the disability in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25   (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist. 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria

Posttraumatic stress disorder is rated 50 percent before May 7, 2013, and 70 percent from May 7, 2013, under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9411. 

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: 




Flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The evidence considered in determining the level of impairment for posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  






Rather VA must consider all symptoms that affect the level of occupational and social impairment, including, if applicable, the symptoms of posttraumatic stress disorder identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).) 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." DSM-IV at 32. 

GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.







Evidence

VA records from January 2008 to October 2010 show that the Veteran consistently complained of depression, anxiety, sleep disturbance, and suicidal ideation without intent.  It was noted that the Veteran had few friends.  The diagnoses included personality disorders, bipolar disorder, depressive disorder, alcohol abuse, and posttraumatic stress disorder.  The Veteran's symptoms associated with posttraumatic disorder were not separately identified from the symptoms associated with the other psychiatric disorders.  The GAF scores were in the range of 50 to 60.  

On VA examination in October 2009, the Veteran complained of depression, anxiety, suicidal ideation, sleep impairment with alternating insomnia and hypersomnia, bad dreams, and feelings of hopelessness, worthlessness, and helplessness. It was noted that the Veteran was living alone and lonely.  

On mental status evaluation, the Veteran was described as oriented and he was clean and casually dressed.  The Veteran was irritable and sarcastic.  His affect was inappropriate and his mood agitated.  The Veteran's thought process was evasive and his thought content was preoccupied with one or two subjects.  His behavior was not inappropriate.  There was no evidence of obsessive or ritualistic behavior.  The Veteran denied panic attacks, delusions, or homicidal thoughts.  He had fair impulse control and no problems with activities of daily living.  In assessing the Veteran's judgment, the VA examiner stated that the Veteran did not understand the outcome of his behavior and that the Veteran had only partial insight into his problem.  The Veteran maintained minimum personal hygiene.  Memory was normal.  At the time of the examination, the Veteran was in a work-study program through VA vocational rehabilitation and he worked part-time.  

The VA examiner stated that the Veteran's symptoms did not cause total occupational and social impairment, but did cause reduced reliability and productivity.  The GAF score was 60.



In December 2009, a licensed independent social worker reported that the Veteran complained of depression, anxiety, sleep disturbance, emotional numbness, irritability, social isolation, distrust, hypervigilance, and other posttraumatic related symptoms.  The Veteran's manner was anxious.  His speech rapid and pressured.  His affect was flat and blunted and his motor activity tense.  There was no evidence of delusions, hallucinations, or disorganized thinking.  Memory was normal and judgment was fair.  There was no evidence of suicidal or homicidal ideation.  The Veteran was on medication to cope with depression and anxiety.  The GAF score was 55.  

On VA examination in September 2010, the Veteran gave a history of an excellent relationship with family.  He indicated that he had a couple of good friends.  The Veteran complained of sleep disturbance and of obsessive or ritualistic behavior.  He stated that he had his first panic attack in two years in January 2010.  He stated that he had suicidal ideation.  He complained of recurrent and intrusive distressing recollections of his stressor, of avoidant behavior, of feelings of detachment or estrangement from others, and of  hypervigilance and an exaggerated startle response.  

On mental status evaluation, the Veteran appeared clean and neatly groomed.  His psychomotor activity was unremarkable and he was oriented.  His speech was unremarkable and clear.  His attitude was cooperative, friendly, and attentive.  His affect was normal and his mood was good and expansive.  Attention was intact.  His thought process was unremarkable and his thought content unremarkable except for suicidal ideation.  There was no evidence of delusions or hallucinations.  The VA examiner stated that the Veteran understood the outcome of his behavior and he understood that he had a problem.  The Veteran did not have inappropriate behavior or homicidal thoughts.  Impulse control was fair.  The Veteran was able to maintain minimum personal hygiene and he had no problem with activities of daily living.  





The VA examiner did not differentiate the symptoms of posttraumatic stress disorder from the symptoms of other psychiatric disorders.  It was noted that the Veteran was voluntarily unemployed as a full-time student and that his psychiatric symptoms impacted his academic pursuits to a moderate degree.  
The GAF score was 55.  

VA records from February 2011 to May 2013 show ongoing treatment for posttraumatic stress disorder, bipolar disorder, depressive disorder, and alcohol abuse.  The Veteran's symptoms included depression, anxiety, and sleep disturbance.  In January 2013 and in February 2013 the Veteran complained of the onset of severe panic attacks at work and he was on short-term disability.  The Veteran of suicidal ideation without intent.  The GAF scores were in the range of 45 to 63.  

In August 2012, the same independent social worker, who conducted the evaluation in December 2009, stated that the Veteran was in individual therapy on a weekly to bi-weekly basis from October 2009 to April 2010, when the Veteran stopped due to work and school, but resumed individual therapy in July 2012 due to symptoms of anxiety, sleep disturbance, nightmares, emotional numbing, mistrust, recurrent intrusive thoughts of military trauma, anxiety attacks, and concentration and memory problems which affected his work.  The counselor stated that the symptoms of posttraumatic stress disorder affected the Veteran's job and caused the Veteran to withdraw from college.  It was noted that the Veteran had no friends and he was socially isolated, except for family members.  The Veteran worried that he would be fired.  His affect was distant and moody.  The social worker stated that the Veteran's condition was worse.  The GAF score was 45.  

In August 2012, the Veteran testified that he had suicidal ideations.  He described symptoms of impaired thought processes and the inability to perform activities of daily living.  He stated that he had a job as a Family Medical Leave Act specialist and that he had had 10 jobs in the last 7 years.  He stated that he was unable to make and keep friends and that he usually stayed at home.  


The Veteran stated that he was depressed almost all the time and he complained of anxiety attacks, sleep disturbance, nightmares, distrust, recurrent and intrusive thoughts of trauma, and concentration and memory problems.  The Veteran indicated that he lived by himself and he had several friends and that he saw his therapist twice a month and a VA psychiatrist from once a month to every six months.  

In May 2013, a private psychologist stated that the Veteran's condition had improved since the Veteran left his most recent employment due to stress on the job.  The psychologist stated that at work the Veteran had near-continuous panic attacks.  The Veteran also had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, suicidal ideation, flattened affect, disturbances of motivation and mood, difficulty adapting to stressful circumstances, including work or work like setting, and difficulty in establishing and maintaining effective work and social relationships.  There was no evidence of spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  There was no evidence of disorientation.  The degree of occupation and social impairment was total.  The assigned GAF score was 65.  

VA records from May 2013 to September 2013 show ongoing complaints of depression, anxiety, and nightmares as well as suicidal ideation.  The GAF scores ranged from 61 to 65.  In October 2013, the Veteran was hospitalized for posttraumatic stress disorder.  

VA records in April 2014 show treatment for ongoing complaints of anxiety, depression, and with occasional suicidal ideation.  It was noted that the Veteran's flashbacks were the primary reason for the inability to sustain employment.  




In April 2014, the same independent social worker, who conducted the evaluations in December 2009 and in August 2012, stated that although he retired he had met the Veteran at a Veteran's Center in a social setting.  The independent social worker stated that there had been deterioration in the Veteran's mental condition.  The GAF score was 42. 

On VA examination in May 2014, it was noted that the Veteran was single and living with a relative and had not worked since January 2013.  On mental status evaluation, the Veteran appeared groomed with good hygiene and appropriately dressed.  Mood was anxious and depressed.  Speech was normal.  Thought processes were grossly intact.  There were no signs of delusions or hallucinations.  The Veteran did have symptoms of reduced interests, social withdrawal, and helplessness.  Judgment and insight seemed adequate.  The Veteran did have suicidal ideation without intent.  The Veteran denied homicidal ideation.  The VA examiner summarized the Veteran's occupational and social impairment as reduced reliability and productivity. 

Analysis

In interpreting the various examination reports, the reports must be interpreted in light of the entire medical history, reconciling any contrary findings into a consistent picture. 38 C.F.R. § 4.2.

Reconciling the various reports into a consistent disability picture, two elements of the present disability emerge.  First, the Veteran has symptomatology that is associated with the rating criteria under the General Rating Formula and symptomatology not covered in the rating criteria, but are associated with the diagnosis of posttraumatic stress disorder under the DSM-IV, which is referred to in 38 C.F.R. Part 4, § 4 .130 (rating mental disorders). 





And two, while there has been some fluctuation in the symptoms of posttraumatic stress disorder, a material change in the overall severity of the disorder has not been demonstrated at any time during the appeal, which covers a period from 2009 to 2014.  Since the Veteran has filed his claim for service connection, the disability picture has remained essentially constant in symptomatology, in the clinical findings, and in the impact on occupational and social functioning.  

Throughout the appeal period, that is, from the effective date of service connection and currently, the level of occupational and social impairment equates to deficiencies in most areas, such as work, school, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances, including work, and the inability to establish and maintain effective relationships. 

As for rating higher than 70 percent during the appeal period, the level of occupational and social impairment does not more nearly approximate or equate to total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

As for specific symptoms for the next higher rating, except for an isolated attempt at suicide, preceding hospitalization in October 2013, the Veteran's suicidal ideation was without intent, and Veteran has not been a persistent danger or at risk of hurting himself.   








As for the finding of total occupation and social impairment by a private psychologist in May 2013, on VA examination in October 2009, the VA examiner stated that the Veteran's symptoms did not cause total occupational and social impairment, but did cause reduced reliability and productivity.  On VA examination in September 2010, the VA examiner found that the impact of the Veteran's psychiatric symptoms on academic pursuits was to a moderate degree.  On VA examination in May 2014, the VA examiner summarized the Veteran's occupational and social impairment as reduced reliability and productivity. 

The record also shows that the Veteran last worked in January 2013, which does not support a finding of total occupational impairment.  And since January 2013 while the Veteran has been unemployable, the Veteran is not totally socially isolated due to gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation, or memory loss for names of close relatives, own occupation, or own name. 

In light of the whole recorded history and reconciling the various reports into a consistent picture, and weighing the evidence for and against the claim, the Board concludes that the evidence does not more nearly approximate or equate to total occupational and social impairment on the basis of the Veteran's symptomatology, clinical findings, and the impact on occupational and social functioning.  

In light of the foregoing, the preponderance of the evidence is against a rating higher than 70 percent at any time during the appeal period.  38 U.S.C.A. § 5107(b).








Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule rating is adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.







Total Disability Rating for Compensation based on Individual Unemployability

During the appeal period the Veteran was granted a total disability rating for compensation based on individual unemployability effective from May 2013. 


ORDER

From the effective date of service connection and currently, and except for the periods of hospitalizations with admissions in November 2010 and in Ocotber 2012, an initial rating of 70 percent for posttraumatic stress disorder is granted.  

An initial rating higher that 70 percent for posttraumatic stress disorder is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


